DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed September 17, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Specifically, Examiner has not considered NPL citation #13 for failing to provide a copy in this or the parent application 16/578311.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 299 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends (MPEP 608.01(n).III).  
	Claim 299 appears to change the command options of claim 296 from two options: fixating gaze, keeping at least one eye open, to four options: fixating gaze, blinking, keeping at least one eye open, provide response via the eletromechanical interface.  Thus, it appears fixating gaze/keeping eye open are replaced by additional options
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 296-304, 306-311 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2008/0013047 - herein Todd) in view of Ball (US 4,971,434), with evidence by Todd et al. (US 2007/0038142; filed as US Serial 11/394154 - herein US ‘142).
	Examiner’s note: Todd fully incorporates US ‘142 (Todd para. [0023]), and thus Todd and US ‘142 are treated as a single reference (MPEP 2163.07(b)).
	As to claim 296, Todd teaches an ophthalmic testing system for administering an ophthalmic test to at least one eye of a subject (Todd Figs. 1-5; para. [0051]), the system comprising a head wearable frame (Todd Fig. 1 - 110; para. [0023] - incorporation by reference of head mounted display of US 11/394154; US ‘142 Figs. 1, 2B,C) comprising an internal surface configured to be at least partially placed at against a portion of the face of the subject (US ‘142 Figs. 1, 2B,C), the internal surface comprising at least one optical interface configured to optically couple the at least one eye of the test subject with the head wearable frame (US ‘142 - 110, 120; para. [0015]), and an optical system comprising at least one light source configured to emit and direct, onto the at least one eye of the subject, a stimulus light configured to stimulate the at least one eye (US ‘142 - 110, 115, 120, 125; Todd Fig. 5 - 600; para. [0051]), an 
	Todd doesn’t specify the introductory information includes a video of a sample ophthalmic test.  In the same field of endeavor Ball teaches a visual field test system including providing introductory information comprising a video of a sample ophthalmic test (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a sample visual field test since, as taught by Ball, such video samples are well known in the art for providing allowing the subject to acquaint themselves with the stimuli and to practice taking the test (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12).
claim 297, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 296, and Todd further teaches the test comprises a visual field test (Todd para. [0051]).
	As to claim 298, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 296, and Todd and Ball further teach the introductory information comprises a pre-recorded video (Todd Fig. 3 - 300; Ball Fig. 5 - 3, 50, 51).
	As to claim 299, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 296, and Todd further teaches the automated instructions system is further configured to provide the subject with one or more commands for conducting at least one action required for carrying out the ophthalmic test comprising at least one of: fixating gaze, blinking, keeping the at least one eye open, and providing the response via the electromechanical stimulus-response interface (Todd Fig. 3).
	As to claim 300, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 296, and Todd further teaches the introductory information comprises information regarding the ophthalmic testing system (Todd Fig. 3 - 300).
	As to claim 301, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 296, and Ball further teaches the introductory information comprises an introductory video of a sample ophthalmic test (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12).
claim 302, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 296, and Ball further teaches the introductory information comprises an introductory video of a simulated ophthalmic test (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12). 
	As to claim 303, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 296, and Ball further teaches the introductory information comprises information guiding the subject through a sample version of the ophthalmic test (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12).
	As to claim 304, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 296, and Todd further teaches the one or more programs further include instructions that upon execution record the response received from the subject via the electromechanical stimulus-response interface (Todd Fig. 1 - 150).
	As to claim 306, Todd teaches an ophthalmic testing system for administering a visual field test to at least one eye of a subject (Todd Figs. 1-5; para. [0051]), the system comprising a head wearable frame (Todd Fig. 1 - 110; para. [0023] - incorporation by reference of head mounted display of US 11/394154; US ‘142 Figs. 1, 2B,C) comprising an internal surface configured to be at least partially placed at against a portion of the face of the subject (US ‘142 Figs. 1, 2B,C), the internal surface comprising at least one optical interface configured to optically couple the at least one eye of the test subject with the head wearable frame (US ‘142 - 110, 120; para. [0015]), and an optical system comprising at least one light source configured to emit and direct, onto the at least one eye of the subject, a stimulus light configured to stimulate the at 
	Todd doesn’t specify the introductory information includes a sample visual field test carried out using the ophthalmic testing system.  In the same field of endeavor Ball teaches a visual field test system including providing introductory information comprising a sample visual field test carried out using the ophthalmic testing system (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a sample visual field test since, as taught by Ball, such samples are well known in the art for providing allowing the subject to acquaint themselves with the stimuli and to practice taking the test (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12).
claim 307, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 306, and Ball further teaches the sample visual field test comprises a simulated visual field test (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12).
	As to claim 308, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 306, and Ball further teaches the introductory information comprises an introductory video (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12).
	As to claim 309, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 306, and Todd further teaches the one or more programs further include instructions that upon execution record the response received from the subject via the electromechanical stimulus-response interface (Todd Fig. 1 - 150).
	As to claim 310, Todd teaches an ophthalmic testing system for administering an ophthalmic test to at least one eye of a subject (Todd Figs. 1-5; para. [0051]), the system comprising a head wearable frame (Todd Fig. 1 - 110; para. [0023] - incorporation by reference of head mounted display of US 11/394154; US ‘142 Figs. 1, 2B,C) comprising an internal surface configured to be at least partially placed at against a portion of the face of the subject (US ‘142 Figs. 1, 2B,C), the internal surface comprising at least one optical interface configured to optically couple the at least one eye of the test subject with the head wearable frame (US ‘142 - 110, 120; para. [0015]), and an optical system comprising at least one light source configured to emit and direct, onto the at least one eye of the subject, a stimulus light configured to stimulate the at 
	Todd doesn’t specify the introductory information includes a simulated ophthalmic test.  In the same field of endeavor Ball teaches a visual field test system including providing introductory information comprising a simulated ophthalmic test (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a sample visual field test since, as taught by Ball, such simulated tests are well known in the art for providing allowing the subject to acquaint themselves with the stimuli and to practice taking the test (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12). 
claim 311, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 310, and Ball further teaches the introductory information comprises information guiding the subject through a sample version of the ophthalmic test (Ball Fig. 5 - 3, 50, 51; col. 5:60-68; col. 6:1-12).

Claim 305 is rejected under 35 U.S.C. 103 as being unpatentable over Todd and Ball as applied to claim 296 above, and further in view of Braeuning (US 5,550,602).
	As to claim 305, Todd in view of Ball teaches all the limitations of the instant invention as detailed above with respect to claim 296, and while Todd teaches the test uses bright light flashes (Todd para. [0025]), but doesn’t specify performing a glare test.  In the same field of endeavor, Braeuning teaches providing ophthalmic testing systems performing glare tests (Braeuning Fig. 1 - 11a, 11b; col. 5:10-16; col. 5:61-67; col. 6:1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a glare test since, as taught by Braeuning, such glare tests are well known in the art for mesoptometry testing vision during glare/bright light conditions (Braeuning col. 5:10-16; col. 5:61-67; col. 6:1-5).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 15, 2021